AO 450 (Rev. 01/09) Judgment in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                          for the
                                             MIDDLE DISTRICT of PENNSYLVANIA

                           LYNN MCARTHUR,                                           )
                                    Plaintiff                                       )
                                        v.                                                Civil Action No.           1:17-CV-2076
                                                                                    )
     NANCY A. BERRYHILL, Acting Commissioner of Social
                                                                                    )           (Chief Judge Conner)
                                   Security,
                                                                                    )
                                   Defendant


                                                         JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):
9    the plaintiff                                                                                               recover from the
defendant (name)                                                                                                    the amount of
                                                                               dollars ($                       ), which includes prejudgment
interest at the rate of                          %, plus postjudgment interest at the rate of                   %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .

x    other:      JUDGMENT be and is hereby ENTERED in favor of plaintiff LYNN MCARTHUR, and against defendant,
                 NANCY A. BERRYHILL, Acting Commissioner of Social Security, as follows: The Commissioner’s decision is
                 VACATED and this matter is REMANDED to the Commissioner with instructions to conduct a new
                 administrative hearing, develop the record fully, and evaluate the evidence appropriately in accordance with this
                 order (Doc. 20) and the report (Doc. 19) of Magistrate Judge Mehalchick.


This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                                           presiding, and the jury has
rendered a verdict.

9     tried by Judge or Magistrate Judge                                                        without a jury and the above decision

X     decided by Judge or Magistrate Judge                                Chief Judge Christopher C. Conner

                      COMPLAINT FOR REVIEW OF HHS DECISION (SSID)

Date:                        Mar 5, 2019                                    CLERK OF COURT PETER WELSH, Acting Clerk of Court

                                                                                                        K. McKinney

                                                                                                Signature of Clerk or Deputy Clerk
